DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6/9/2022. In virtue of this communication claims 1-5, 9, 13 and 18-19 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 3/9/2022, the Applicant has filed a response amending the claims. 
               
Response to Arguments
The Applicant’s arguments regarding claim 1 have been fully considered but they are not persuasive. 
 
The Applicant argues that the reference of Zeng does not teach the limitations of “the directional light guide board is foldable in at least a part of the light guide area, and the light receiver is mounted on the first surface of the directional light guide board by folding at least a part of the light guide area”. However, the Examiner respectfully disagrees with this statement because Zeng teaches these limitations. More specifically, Zeng Fig 3b teaches a directional light guide board (e.g. 12, 11) being foldable (i.e. via a prism 32) in at least a part of a light guide area (i.e. between waveguides 21 and 22), and a light receiver 52 being mounted on a first surface (upper surface) of the directional light guide board (e.g. 12, 11) by folding (i.e. via a prism 32) at least a part of the light guide area (i.e. between waveguides 21 and 22). Thus, Zeng teaches these argued limitations i.e. as currently presented. Here, the Examiner is interpreting that the first substrate 11, the second substrate 12 and the prism 32 are the directional light guide board that is foldable. The directional light guide board that is foldable receives light (i.e. via 12), folds the light (i.e. via 32) and outputs the light (i.e. via 11). This is another alternative to form “a directional light guide board that is foldable”. Also, the concept of having a first substrate, a second substrate and a prism forming “a directional light guide board that is foldable” is known in the art. For support see Ouderkirk (US Pub 20180003892) and more specifically Fig 1B, paragraph [21] where a first substrate (120), a second substrate (110) and a prism (130, 140) form “a directional light guide board that is foldable”.  Furthermore, there are no limitations in claim 1 that prevents the Examiner from taking this interpretation. The Applicant argues that “the first substrate 11 and the second substrate 12 are not foldable”. However, as explained above, the first substrate 11, the second substrate 12 and the prism 32 are the directional light guide board that is foldable and are being used to fold light in a U-shaped form. Moreover, the Applicant appears to argue that the foldable directional light guide board (12, 11, 32) as described in Fig 3b of Zeng is different from the foldable directional light guide board (62) as described in Fig 20 and Fig 21 of the Applicant’s disclosure. However, the specific features (e.g. being continuous and without prisms) of the foldable directional light guide board (62) as described in Fig 20 and Fig 21 of the Applicant’s disclosure are not recited in claim 1 to make a clear distinction over the cited prior art (i.e. Zeng). As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section “Arguing Limitations Which Are Not Claimed”. Therefore, for at least these reasons, the cited prior art still teaches these limitations i.e. as currently presented and is contrary to what the Applicant argues. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9, 13 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Pub 20030128916) in view of Zeng et al (US Pub 20130148922).

Regarding Claim 1, Sasaki discloses a light receiving device comprising: 
a lens (Fig 5, where a light receiving device has a lens 8); and  
a directional light guide board including at least a light collection area which is disposed in such a way as to face a light collection surface of the lens, and which light collected by the lens enters, a light guide area through which light entering the light collection area is reflected/transmitted, and an exit end from which light reflected/transmitted through the light guide area exits (Fig 5, where a directional light guide board 10 includes a light collection area (e.g. area of window 11) which is disposed in such a way as to face a light collection surface of the lens 8, and which light collected by the lens 8 enters a light guide area (e.g. reflection surface 2) through which light entering the light collection area (e.g. area of window 11) is reflected/transmitted, and an exit end 12 from which light reflected/transmitted through the light guide area (e.g. reflection surface 2) exits), wherein 
the directional light guide board includes   
a transparent light guide unit that includes a first surface facing the light collection surface of the lens, and a second surface facing the first surface, and reflects/transmits, toward the exit end, light entering the light collection area from the first surface (Fig 5, where the directional light guide board 10 includes a transparent light guide unit that includes a first surface (upper surface) facing the light collection surface of the lens 8, and a second surface (lower surface) facing the first surface (upper surface), and reflects/transmits toward the exit end 12 light entering the light collection area (e.g. area of window 11) from the first surface (upper surface)); and 
a directional reflection unit which is disposed on the second surface of the transparent light guide unit, and in which a reflection structure having at least one reflection surface that reflects, toward the exit end, light entering from the first surface is formed (Fig 5, where a directional reflection unit 1 is disposed on the second surface (lower surface) of the transparent light guide unit, and in which a reflection structure 31 having at least one reflection surface 3 that reflects, toward the exit end 12, light entering from the first surface (upper surface) is formed),
wherein the light receiving device further comprising a light receiver that is disposed with a light receiving unit directed to the exit end, and that receives light exiting from the exit end and then converts the received light into an electric signal (Fig 5, where a light receiver (e.g. 9) is disposed with a light receiving unit 7 directed to the exit end 12, and receives light exiting from the exit end 12 and then converts the received light into an electric signal (i.e. after a photoelectric conversion)).  
  Sasaki Fig 5 fails to explicitly disclose the light being reflected/transmitted is a light that is guided.
However, Sasaki Fig 11 discloses        
a light being reflected/transmitted is a light that is guided (Fig 11, paragraph [98] where a light being reflected/transmitted (i.e. in 10) is a light 6 that is guided to a light receiver (e.g. 9)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light being reflected/transmitted as described in Sasaki Fig 5, with the teachings of the light being reflected/transmitted (i.e. in 10) as described in Sasaki Fig 11. The motivation being is that as shown a light being reflected/transmitted (i.e. in 10) can be a light 6 that is guided to a light receiver (e.g. 9) and one of ordinary skill in the art can implement this concept into the light being reflected/transmitted as described in Sasaki Fig 5 and have the light being reflected/transmitted as described in Sasaki Fig 5 be a light 6 that is guided to a light receiver (e.g. 9) as described in Sasaki Fig 11 i.e. as an alternative so as to have the light receiver (e.g. 9) being mounted on the first surface (upper surface) of  the directional light guide board 10 (instead of the lower surface) in order to receive collected and guided light at a different location and which modification is being made because both systems are similar and have interchangeable elements and which modification is a simple substitution of a known light being reflected/ transmitted (as shown in Fig 5) for another similar light being reflected/transmitted (as shown in Fig 11), namely, for the same purpose and for optimization and which modification yields predictable results.  
Sasaki fails to explicitly disclose the directional light guide board being foldable in at least a part of the light guide area, and the light receiver is mounted on the first surface of the directional light guide board by folding at least a part of the light guide area.
However, Zeng discloses
a directional light guide board being foldable in at least a part of a light guide area (Fig 3b, paragraph [76] where a directional light guide board (e.g. 12, 11) is foldable (i.e. via a prism 32) in at least a part of a light guide area (i.e. between waveguides 21 and 22)), and  
a light receiver is mounted on a first surface of the directional light guide board by folding at least a part of the light guide area (Fig 3b, paragraph [76] where a light receiver 52 is mounted on a first surface (upper surface) of the directional light guide board (e.g. 12, 11) by folding (i.e. via a prism 32) at least a part of the light guide area (i.e. between waveguides 21 and 22)).        
Therefore, it would have been obvious to one of ordinary skill in the art to modify the directional light guide board 10 (as shown in Fig 11) as described in Sasaki, with the teachings of the directional light guide board (e.g. 12, 11) as described in Zeng. The motivation being is that as shown a directional light guide board (e.g. 12, 11) can be foldable (i.e. via a prism 32) in a light guide area (i.e. between waveguides 21 and 22), and a light receiver (e.g. 9) can be mounted on a first surface (upper surface) of the directional light guide board (e.g. 12, 11) by folding (i.e. via a prism 32) the light guide area (i.e. between waveguides 21 and 22) and one of ordinary skill in the art can implement this concept into the directional light guide board 10 (as shown in Fig 11) as described in Sasaki and have the directional light guide board 10 (as shown in Fig 11) be a directional light guide board (e.g. 12, 11) that is foldable (i.e. via a prism 32) in a light guide area (i.e. between waveguides 21 and 22) and have the light receiver (e.g. 9) be mounted on the first surface (upper surface) of the directional light guide board (e.g. 12, 11)  by folding (i.e. via a prism 32) the light guide area (i.e. between waveguides 21 and 22) i.e. as an alternative so that the light receiver (e.g. 9), being mounted on the first surface (upper surface) of the directional light guide board 10, receives light being collected and guided via a known foldable directional light guide board which folds light in a U-shaped form for the purpose of receiving light from a different direction and which modification is a simple implementation of a known concept of a known directional light guide board (e.g. 12, 11) into another similar directional light guide board 10 (as shown in Fig 11) for its improvement and for optimization and which modification yields predictable results.    

Regarding Claim 2, Sasaki as modified by Zeng also discloses the light receiving device wherein a reflection surface of the reflection structure reflects light entering from the first surface, toward the exit end in such a way as to satisfy a total reflection condition (Sasaki Fig 5, Fig 11, where a reflection surface 3 of the reflection structure 31 reflects light entering from the first surface (upper surface), toward the exit end 12 in such a way as to satisfy a total reflection condition (i.e. light is fully reflected)).   
  
Regarding Claim 3, Sasaki as modified by Zeng also discloses the light receiving device wherein the directional light guide board has a shape in which the light guide area is extended from the light collection area toward the exit end (Sasaki Fig 5, Fig 11, where the directional light guide board 10 has a shape in which the light guide area (e.g. reflection surface 2) is extended from the light collection area (e.g. area of window 11) toward the exit end 12).   
 
Regarding Claim 5, Sasaki as modified by Zeng also discloses the light receiving device wherein the reflection structure has at least one reflection unit including a reflection surface formed in such a way as to reflect, toward the exit end, light entering from the first surface in such a way as to satisfy a total reflection condition (Sasaki Fig 5, Fig 11, where the reflection structure 31 has at least one reflection unit including a reflection surface 3 formed in such a way as to reflect, toward the exit end 12, light entering from the first surface (upper surface) in such a way as to satisfy a total reflection condition (i.e. light is fully reflected)).  

Regarding Claim 9, Sasaki as modified by Zeng also discloses the light receiving device further comprising a plurality of the light receivers (Sasaki Fig 5, Fig 11, where the device has a plurality of the light receivers (i.e. 9)).   

Regarding Claim 13, Sasaki as modified by Zeng also discloses the light receiving device wherein a plurality of the light receivers are disposed in such a way that light receiving directions are different from one another according to a travel direction of light guided through the light guide area (Sasaki Fig 5, Fig 11, where a plurality of the light receivers (i.e. 9) are disposed in such a way that light receiving directions are different from one another according to a travel direction of light guided through the light guide area (e.g. reflection surface 2)).   

Regarding Claim 18, Sasaki as modified by Zeng also discloses the light receiving device wherein the directional light guide board has a shape in which the light guide area is extended from the light collection area toward the exit end (Sasaki Fig 5, Fig 11, where the directional light guide board 10 has a shape in which the light guide area is extended from the light collection area 11 toward the exit end 12).  
 
Regarding Claim 19, Sasaki as modified by Zeng also discloses the light receiving device wherein the reflection structure has at least one reflection unit including a reflection surface formed in such a way as to reflect, toward the exit end, light entering from the first surface in such a way as to satisfy a total reflection condition (Sasaki Fig 5, Fig 11, where the reflection structure 31 has at least one reflection unit including a reflection surface 3 formed in such a way as to reflect, toward the exit end 12, light entering from the first surface (upper surface) in such a way as to satisfy a total reflection condition (i.e. light is fully reflected)).   

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US Pub 20030128916) in view of Zeng et al (US Pub 20130148922) in view of Knox et al (US Pat 5526155).

Regarding Claim 4, Sasaki as modified by Zeng fails to explicitly disclose the light receiving device wherein at least one reflection surface of the reflection structure is disposed at a focal position of the lens.
However, Knox discloses 
at least one surface reflection of a reflection structure is disposed at a focal position of a lens (Fig 2, col 7 lines 28-30 where at least one reflection surface of a reflection structure 18 is disposed at a focal position of a lens 24).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the reflection structure 31 and lens 8 as described in Sasaki as modified by Zeng, with the teachings of the reflection structure 18 and lens 24 as described in Knox. The motivation being is that as shown a reflection surface of a reflection structure 18 can be disposed at a focal position of a lens 24 and one of ordinary skill in the art can implement this concept into the reflection structure 31 and lens 8 as described in Sasaki as modified by Zeng and have a reflection surface of the reflection structure 31 be disposed at a focal position of a lens 8 i.e. as an alternative so as to have a lens that focus all the incoming light from different directions into one point with a grating for the purpose of coupling the light and which modification is a simple implementation of a known concept of a known reflection structure 18 and lens 24 into another similar reflection structure 31 and lens 8 for their improvement and for optimization and which modification yields predictable results.    
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Ouderkirk et al (US Pub 20180003892) and more specifically Fig 1B.

Ghosh et al (US Pub 20110096426) and more specifically Fig 1.

Vasylyev et al (US Pub 20100278480) and more specifically Fig 5.

Presby et al (US Pat 7116910) and more specifically Fig 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636